Case 2:18-cv-03632-SDW-LDW Document 173 Filed 08/06/20 Page 1 of 1 PageID: 3671
                                                                       THREE GATEWAY CENTER
                                                                       100 Mulberry Street, 15th Floor
                                                                       Newark, NJ 07102
                                                                       T: 973.757.1100
                                                                       F: 973.757.1090
                                                                       WALSH.LAW

 Liza M. Walsh
 Direct Dial: (973) 757-1101
 lwalsh@walsh.law

                                                 August 6, 2020

 VIA ECF
 Honorable Leda D. Wettre, U.S.M.J.
 U.S. District Court for the District of New Jersey
 Martin Luther King Jr. Building & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07102

         Re: Corcept Therapeutics, Inc. v. Teva Pharmaceuticals USA, Inc.
             Civil Action No.: 2:18-cv-3632 (SDW)(LDW) (Consolidated)

 Dear Judge Wettre:

       This firm, together with Sterne, Kessler, Goldstein & Fox P.L.L.C., represents Defendant
 Teva Pharmaceuticals USA, Inc. (“Teva”) in connection with the above-referenced matter.

        Enclosed for the Court’s consideration, please find the Stipulation and Proposed Order
 regarding the correction of Teva’s supplemental Non-Infringement Contentions and Plaintiff’s
 responses thereto. Should the Stipulation and Proposed Order meet the Court’s approval, we
 respectfully request that Your Honor sign and have it entered on the docket.

       We thank the Court for its attention to this matter and are available should Your Honor or
 Your Honor’s staff have any questions.


                                             Respectfully submitted,

                                             s/Liza M. Walsh

                                             Liza M. Walsh




 Enclosure
 cc: All Counsel of Record (via ECF and Email)
